Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to response to the amendment filed on 07/06/2021, Applicant’s arguments with respect to claims 1, 8-11 have been considered but are moot because the rejected claims 1, 8-11 had been canceled and new claims 39-53 had been added.  The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 39-53, the claims 39-53 recite a series for implementing a multimodal split-associative data store and control.  Thus the claims are directed to a statutory category, because a series of implementing a multimodal split-associative data store and control (a series of acts).  Further, the claim is directed to a judicial exception.  The claim falls in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process “such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply implementing a multimodal split-associative data store and control.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc.) are claimed to perform their basic functions implementing a multimodal split-associative data store and control. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of implementing a multimodal split-associative data store and control perform purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 49 recites “nested s-expressions” renders the claims indefinite since the specification fail to define what is “nested S-expressions”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-41, 47-50 and 52 are rejected under 35 U.S.C 103(a) as being unpatentable over Thomas et al (U.S. Pub. 2017/0124166A1) in view of conventional databased back ground of application  (U.S. Pub. 2019/0294611 A1)
	With respect to claim 39, Thomas et al. discloses a method of implementing a multimodal split-associative data store and control comprising: 
receiving data in the form of a plurality of n-tuples via a transactional pipeline interface (i.e., “to convert a raw data stream 100, first the user-defined schema 114 stored in one or more files is read into an in-memory schema object” (0100) and “An incoming data stream is then translated according to the dynamic field schema into an outgoing data stream in the dynamic field format” (abstract));
transmitting the data to an in-memory multimodal data processor within a content- addressable memory storing self-describing n-tuples mapped to entries in a multimodal database, the in-memory multimodal data processor comprising an associative n-tuple store (i.e., “The "dynamic" in the dynamic field format refers to the fact that the format is flexible at execution time (e.g., the structure of the data can vary within a repeating unit or that the number of repetitions of a unit can vary, and fields can be variable size) and self-describing (e.g., field boundaries and hierarchical structure for the data can be determined solely by looking at the data stream).”(0007) and “The dynamic field format is an ordered collection of fields that supports variable length fields and complex, nested data structures” (0008) or “wherein the dynamic field format is flexible at execution time and self-describing with regard to field boundaries and the nested hierarchical data structures” (claim 3)); and 
receiving a plurality of commands to execute a plurality of actions on the data in the associative n-tuple store (i.e., “Next the compiler 112 processes the schema 114 and generates a program 500 comprising subroutines 502 and instructions that describe the actions needed to convert the source data stream 100 into dynamic field tokens 400. The interpreter 110 takes the program 500 and executes it, processing an input stream 100 in the source data format and producing a corresponding output stream 104 in dynamic field format”(0100) and figs. 5-6 shows instruction 1, 2, etc.).  But Thomas et al. does not explicitly disclose multimodal database, the in-memory multimodal data processor comprising an associative n-tuple store.  However, Beaumount et al. discloses multimodal database, the in-memory multimodal data processor comprising an associative n-tuple store. (i.e., “Conventional databases may also require substantial data duplication to store and relate different categories and types of data. Multimodal databases are often implemented using disparate technologies likely provided by independent vendors who specialize in subsets of full multi-modality… due to use of heterogeneous storage mechanisms, data is stored in multiple different formats often requires a great deal of data redundancy” (0003)).
It would have been obvious for a person of ordinary skill in the art, before the effective filing data of the claimed invention, to use multimodal database, the in-memory multimodal data processor comprising an associative n-tuple store in order to handle 
With respect to claim 40, Thomas et al. discloses the method of claim 39 wherein the plurality of actions performed on the data in the in-memory multimodal data processor further comprise at least one of: a read operation; a write operation; and an arithmetic operation, wherein the data is retrieved from the associative n-tuple store via a transactional read pipeline (i.e., “The schema 114 describing source data stream 100 is read from one or more external files. An XML file describing all the type objects can be used to specify the schema 114 (as discussed above).”(0099) and “to convert a raw data stream 100, first the user-defined schema 114 stored in one or more files is read into an in-memory schema object. Next the compiler 112 processes the schema 114 and generates a program 500 comprising subroutines 502 and instructions that describe the actions needed to convert the source data stream 100 into dynamic field tokens 400”(0100)).  
With respect to claim 41, Thomas et al. discloses wherein the data is retrieved from the associative n-tuple store via the transactional pipeline interface (i.e., “to convert a raw data stream 100, first the user-defined schema 114 stored in one or more files is read into an in-memory schema object. Next the compiler 112 processes the schema 114 and generates a program 500 comprising subroutines 502 and instructions that describe the actions needed to convert the source data stream 100 into dynamic field tokens 400”  (0100) and one or more files are the data as claimed invention).  
With respect to claim 47, Thomas et al. discloses  wherein the multimodal database is configured to store multiple data types, including nested data types expressions (i.e., “The "dynamic" in the dynamic field format refers to the fact that the format is flexible at execution time (e.g., the structure of the data can vary within a repeating unit or that the number of repetitions of a unit can vary, and fields can be variable size) and self-describing (e.g., field boundaries and hierarchical structure for the data can be determined solely by looking at the data stream).”(0007) and “The dynamic field format is an ordered collection of fields that supports variable length fields and complex, nested data structures” (0008) or “wherein the dynamic field format is flexible at execution time and self-describing with regard to field boundaries and the nested hierarchical data structures” (claim 3)).  and Beaumount et al. discloses n-tuple-based multimodal data structures. (i.e., “Conventional databases may also require substantial data duplication to store and relate different categories and types of data. Multimodal databases are often implemented using disparate technologies likely provided by independent vendors who specialize in subsets of full multi-modality… due to use of heterogeneous storage mechanisms, data is stored in multiple different formats often requires a great deal of data redundancy” (0003)).
With respect to claims 48-49, Thomas et al. discloses the n-tuple based multimodal data structure supports string like properties (i.e., “instructions of program 116 are largely oriented to the decomposition task, namely copying source fields to output tokens, doing bookkeeping appropriate for groups and arrays, and some general string and Boolean operations for deciding which choice to make when the next element in the data structure is conditional” (0031)), wherein the n-tuple-based multimodal data structure is a nested data type comprising at least one of a streamable syntax tree and a plurality of s- expressions (i.e., “The "dynamic" in the dynamic field format refers to the fact that the format is flexible at execution time (e.g., the structure of the data can vary within a repeating unit or that the number of repetitions of a unit can vary, and fields can be variable size) and self-describing (e.g., field boundaries and hierarchical structure for the data can be determined solely by looking at the data stream).”(0007) and “The dynamic field format is an ordered collection of fields that supports variable length fields and complex, nested data structures” (0008) or “wherein the dynamic field format is flexible at execution time and self-describing with regard to field boundaries and the nested hierarchical data structures” (claim 3)) (string and nested data type are two data types as claimed invention).  
With respect to claim 50, Beaumount et al. discloses 50. further comprising, in response to a query indicative of an n- tuple, identifying and outputting a corresponding n-tuple-based multimodal data structure (i.e., “Conventional databases may also require substantial data duplication to store and relate different categories and types of data. Multimodal databases are often implemented using disparate technologies likely provided by independent vendors who specialize in subsets of full multi-modality… due to use of heterogeneous storage mechanisms, data is stored in multiple different formats often requires a great deal of data redundancy… This leads to increases in overhead as well as an increase in latency and complexity as the systems must manage multiple connections when exchanging information and/or executing queries” (0003)).
With respect to claim 52, Thomas et al. discloses 5 wherein the n-tuple-based multimodal data supports string- like properties (i.e., “instructions of program 116 are largely oriented to the decomposition task, namely copying source fields to output tokens, doing bookkeeping appropriate for groups and arrays, and some general string and Boolean operations for deciding which choice to make when the next element in the data structure is conditional” (0031 data (i.e., “subroutines are identified with a key that is the tuple <field id, ty” (0144)).  
Claims 42-43 are rejected under 35 U.S.C 103(a) as being unpatentable over Thomas et al (U.S. Pub. 2017/0124166A1), Beaumount et al. and further in view of Boodman et al.  (U.S. Pat. 11,030,187 B1)
With respect to claim 42, Thomas, Beaumount et al. discloses all limitation recited in claim 39 except for wherein the plurality of commands further comprise storing the data in an associative tuple store within a lexicographically ordered key n-tuple-store i.e., “Sets and Maps may be implicitly ordered via a deterministic sort order, such as, without limitation: By ascending (or descending) value, in the case of Integer & Float types By ascending (or descending) value lexicographically, in the case of Strings By ascending (or descending) hash value, for all other type” (col. 15, lines 40-45)) and an optional n-tuple store (i.e., “the values may already be sequenced and/or have an implicit sequence, making block 1010 an optional or trivial step.”(col. 19, lines 22-26)). It would have been obvious for a person of ordinary skill in the art, before the effective filing data of the claimed invention, to have an associative tuple store within a lexicographically ordered key n-tuple-store in order for a collection of values to result in a deterministic structure for the stated purpose has been well known in the art as evidenced by teaching of Dubrov (col. 15, lines 35-40).
With respect to claim 43, Boodman et al. discloses the method of claim 42 wherein the plurality of n-tuples within the lexicographically ordered key n-tuple-store (i.e., “Sets and Maps may be implicitly ordered via a deterministic sort order, such as, without limitation: By ascending (or descending) value, in the case of Integer & Float types By ascending (or descending) value lexicographically, in the case of Strings By ascending (or descending) hash value, for all other type” (col. 15, lines 40-45))  further comprise at least one of: a tuple-store key associated with an optional tuple store n-tuple; a table key associated with an optional n-tuple store table; and a stand-alone key n-tuple (i.e,. “the unique identifier may be utilized as a Key for locating the chunk in a Key/Value store.” (col. 14, lines 1-5) and (i.e., “the values may already be sequenced and/or have an implicit sequence, making block 1010 an optional or trivial step.”(col. 19, lines 22-26)).  
Claim 44 is rejected under 35 U.S.C 103(a) as being unpatentable over Thomas et al (U.S. Pub. 2017/0124166A1), Beaumount et al. and further in view of Consens et al.  (U.S. Pat. 6,275,822 B1)
With respect to claim 44, Thomas, Beaumount et al. discloses all limitation recited in claim 39 except wherein n-tuples within the associative n-tuple store are lexicographically self-sorting.  However, Consens et al. discloses wherein n-tuples within the associative n-tuple store are lexicographically self-sorting (i.e., “finding the lexicographic insertion points for the lexicographic data structures ”(col. 3, lines 45-50), “Included in the data structures provided are those that themselves carry out a mapping between position related data structure and the data structures that relate to lexicographically sorted tokens”(col. 7, lines 15-20) and “Due to the lexicographic ordering of tokens which is the basis for the self-referential sort vector data structure, efficiencies in processing the data structures are achieved with the identification and management of runs in the dam as is set out below”(col. 7, lines 50-55)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing data of the claimed invention, to have lexicographically self-sorting in order to have efficiencies in processing the data structures for the stated purpose has been well known in the art as evidenced by teaching of Consens (col. 7, , lines 50-55).
Claim 45 is rejected under 35 U.S.C 103(a) as being unpatentable over Thomas et al (U.S. Pub. 2017/0124166A1), Beaumount et al. and further in view of Luo et al. (U.S. Pub. 2007/0214163 A1).
With respect to claim 45, Thomas, Beaumount et al. discloses all limitation recited in claim 39 except wherein the parity of the plurality of n-tuples within the associative n-tuple store is non-uniform.  However, Luo et al. discloses wherein the parity of the plurality of n-tuples within the associative n-tuple store is non-uniform (i.e., “FIG. 13 is a flow diagram illustrating an exemplary method for selecting a victim tuple with respect to the dynamic, non-uniform storage allocation method 1100 of FIG. 11, according to an embodiment of the present principles”(0040)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing data of the claimed invention, to have -tuples within the associative n-tuple store is non-uniform in order to have different way storing for the stated purpose has been well known in the art as evidenced by teaching of Luo.
Claim 46 is rejected under 35 U.S.C 103(a) as being unpatentable over Thomas et al (U.S. Pub. 2017/0124166A1), Beaumount et al. and further in view of Ross et al. (U.S. Pub. 2018/0232663 A1).
With respect to claim 46, Thomas, Beaumount et al. discloses all limitation recited in claim 39 except wherein the plurality of n-tuples within the associative n- tuple store possess a modular associativity further comprising: one-one; one-to-many; and one-to-none.  However, Ross et al. discloses wherein the plurality of n-tuples within the associative n- tuple store possess a modular associativity further comprising: one-one; one-to-many; and one-to-none (i.e., “The neurons of the output layer 535 can be directly connected to the neurons of the input layer 540 in a one-to-one, one-to-many, many-to-one, or one-to-none mapping. Alternatively, the mapping can be one-to-none, meaning a neuron of the output layer 535 can be connected to none of the neurons of the input layer 540” (0053)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing data of the claimed invention, to have different modular in order to have different association to management in database for the stated purpose has been well known in the art as evidenced by teaching of Ross.
Claims 51 and 53 arerejected under 35 U.S.C 103(a) as being unpatentable over Thomas et al (U.S. Pub. 2017/0124166A1), conventional databased back ground of 
With respect to claim 51, Thomas et al.  and back ground of claimed invention discloses all limitation recited in claim 39 except for the n-tuple- based multimodal data structure is homoiconic.  However, Passmore et al. discloses the n-tuple- based multimodal data structure is homoiconic (i.e., “NinjaText is a homoiconic language where code and data are equivalent. Hence functions can be named and shared and applied to any channel” (0100)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing data of the claimed invention, to have to modify Thomas et al. and back ground of invention to use homoiconic in order to handle different format for the stated purpose has been well known in the art as evidenced by teaching of Passmore et al.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 8-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of Patent 11,100,110.  Although the conflicting are not patentably distinct from each other because since the claims of the copending Application contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. 
Instant Application
A method of implementing a multimodal split-associative data store and control comprising:
receiving data in the form of a plurality of n-tuples via a transactional pipeline interface; 

transmitting the data to an in-memory multimodal data processor within a content- addressable memory storing self-describing n-tuples mapped to entries in a multimodal database, the in-memory 




receiving a plurality of commands to execute a plurality of actions on the data in the associative n-tuple store

  

A de-serialized data store and transaction system comprising: 



a multimodal database configured to store multiple data types, including nested data types and n-tuple-based multimodal data structures; 

a processor in communication with a second memory storing instructions that, when executed by the processor, causes the system to: 
receive information comprising at least two data types; generate an n-tuple-based multimodal data structure based on the information, wherein the n-tuple-based multimodal data structure is a nested data type comprising at least one of a streamable syntax tree and a plurality of s-expressions; store the n-tuple-based multimodal data structure in the multimodal database; 
map n-tuples in the content addressable memory to the n-tuple-based multimodal 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        September 9, 2021